DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claim 2 and added claim 21.

3.	The indicated allowability of claims 12-20 is withdrawn in view of the 35 USC 101.  Rejection under 35 USC 101 follow.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine (claim 1), a process (claims 12 and 18) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical process.  The limitations include 
generate a solution to an encoded matrix representation of a constrained optimization problem; an encoded matrix representation of a plurality of encoded matrix representations associated with the constrained optimization problem, in an iterative manner, upon each re-programming of the first memristor crossbar array, wherein the plurality of encoded matrix representations are ordered to increase in convergence to the encoded matrix representation of the constrained optimization problem, and wherein the plurality of encoded matrix representations are each unique Hopfield network Hamiltonian functions associated with the constrained optimization problem.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The additional elements of “a first memristor crossbar array having a plurality of non-volatile memory elements, each non-volatile memory element comprising a two-terminal memory element” and “a filtering unit to receive and filter solutions generated from the plurality of non- volatile memory elements” (The filtering unit 204 can execute an algorithm to filter the generated solutions known in the art, see paragraph [0061] of original specification) is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claims 3-9 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	Dependent claim 10 recites “a solutions memory to store solutions generated by the filtering unit and transmission lines that are coupled to the second memristor crossbar array wherein the transmission lines are to send the solutions generated by the filtering unit to the second memristor crossbar array”, which is also considered to be extra-solution activity which does not integrate the claim into a particular practical application.
	Dependent claim 11 recites “the programming unit comprises a digital-to-analog converter (DAC) to convert a digital representation of a plurality of encoded matrix representations into analog signals and an analog-to-digital converter (ADC) to convert an analog representation of the solution to the constrained optimization problem into digital signals”, which is also recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014))..
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Evaluating claim 12, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical process.  The limitations include
program a weights matrix of a Hopfield network with a first encoded matrix representation of an initial constrained optimization problem; employ the Hopfield network to determine a solution to the initial constrained optimization problem; encode a target constrained optimization problem into a second encoded matrix representation, the target constrained optimization problem being unrelated to the initial constrained optimization problem; encode a plurality of constrained optimization problems into a plurality of encoded matrix representations, each encoded matrix representation being a combination of the first encoded matrix representation and the second encoded matrix representation, the plurality of encoded matrix representations sequentially increasing in convergence to the second encoded matrix representation of the target constrained optimization problem; and re-program the weights matrix of the Hopfield network in an iterative manner with the plurality of encoded matrix representations, comprising: re-program the weights matrix of the Hopfield network with one of the plurality of encoded matrix representations in a sequential manner; and employ the Hopfield network to determine a solution to the encoded matrix representation presently programmed in the Hopfield network.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Dependent claims 13-15 and 17 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
Therefore, the claims are directed to an abstract idea.
Claim 18 is rejected under 35 USC 101for the same rational as in claim 12.
Dependent claims 19-21 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.

Claim 16 is found eligible under 35 USC 101.

Allowable Subject Matter
5.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Notes
6.	Claims 1, 3-11 distinguish over the prior art of record, because none of the prior art of record teaches or fairly suggests an accelerator device, comprising: a programming unit comprising dedicated hardware to write into the plurality of non- volatile memory elements an encoded matrix representation of a plurality of encoded matrix representations associated with the constrained optimization problem, in an iterative manner, upon each re-programming of the first memristor crossbar array, wherein the plurality of encoded matrix representations are ordered to increase in convergence to the encoded matrix representation of the constrained optimization problem, and wherein the plurality of encoded matrix representations are each unique Hopfield network Hamiltonian functions associated with the constrained optimization problem, in combination with the rest of the claim limitations as claimed and defined by the applicant.

7.	Claims 12-17 distinguish over the prior art of record, because none of the prior art of record teaches or fairly suggests a non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units, causes the one or more processing units to: program a weights matrix of a Hopfield network with a first encoded matrix representation of an initial constrained optimization problem; employ the Hopfield network to determine a solution to the initial constrained optimization problem; and re-program the weights matrix of the Hopfield network in an iterative manner with the plurality of encoded matrix representations, comprising: re-program the weights matrix of the Hopfield network with one of the plurality of encoded matrix representations in a sequential manner; and employ the Hopfield network to determine a solution to the encoded matrix representation presently programmed in the Hopfield network, in combination with the rest of the claim limitations as claimed and defined by the applicant.

8.	Claims 18-21 distinguish over the prior art of record, because none of the prior art of record teaches or fairly suggests a method, comprising: programming a weights matrix of a Hopfield network with the weighted sum of the first encoded matrix representation and the second encoded matrix representation; and employing the Hopfield network to determine a solution to the target constrained optimization problem, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

    Contact information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857